Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are currently pending and are under examination.
	Benefit of priority is to April 29, 2016.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
Hyperlinks “http//:” are found at page 37, line 41 and page 38, line 1.
 Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim 1 is objected to because of the following informalities:  
In step b, there is a space between molecule and the comma.
 Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 10-12 list steps as “a.”, “b.”, “c.” and so forth. 
See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Claim 8 is worded awkwardly. It appears that the fuNA consists of RNA.


Art of record:
The instant application appears to differ from the prior art because the guide nucleic acid (gNA) and the donor nucleic acid (dNA) are fused as one single nucleic acid molecule, covalently bonded together, as a recombinant fusion nucleic acid. See Figure 1, for example:

    PNG
    media_image1.png
    425
    612
    media_image1.png
    Greyscale
 
	Most prior art, such as May et al. (IDS; WO 2014/150624) sited in the PCT-237 show the gNA and dNA joined by hybridization or the like.
	Potter et al. (IDS; WO2016/065364), also cited in the PCT-237, use click chemistry to join the gNA and dNA via a triazole linker:


    PNG
    media_image2.png
    666
    264
    media_image2.png
    Greyscale


	The closest prior art appears to be Uchida et al. (US 2018/0223313, having priority to October 2, 2015) who teach lentivirus vectors comprising a gNA and a dNA that is YFP:

    PNG
    media_image3.png
    757
    106
    media_image3.png
    Greyscale


	The “all in one” vector further comprises nucleic acid encoding Cas9 or a Cas9/CypA fusion protein between the guide RNA and donor YFP – see Example 3. This configuration will not result in a fusion nucleic acid comprising a gNA and a dNA. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656